

116 S4499 IS: COVID–19 Misinformation and Disinformation Task Force Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4499IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Peters (for himself, Ms. Klobuchar, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish an interagency COVID–19 misinformation and disinformation task force, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Misinformation and Disinformation Task Force Act of 2020.2.FindingsCongress finds the following:(1)People in the United States rely on information from mass media, social media, and digital media to make decisions about all aspects of social and economic life. (2)Ensuring that people in the United States are provided accurate information to make informed decisions during a public health crisis is of the utmost importance.(3)In the midst of the COVID–19 pandemic, people in the United States are spending more time online than ever before and this increase has been coupled with a rise of misinformation that impacts the daily lives of people in the United States, including misinformation about the virus, public health, our democracy, and the government’s response.(4)Globally, the proliferation of inaccurate health information surrounding the COVID–19 pandemic has led the World Health Organization to label this problem an infodemic. (5)In addition to health-related misinformation, intelligence officials and diplomats of the United States have warned that China and Russia are exploiting this global crisis to wage disinformation campaigns that seek to sow doubts about the United States response to the crisis, undermine faith and trust in United States Government institutions, and deflect attention from China and Russia’s inability to adequately and transparently respond to issues associated with the pandemic.(6)In February 2020, Assistant Secretary of State Philip Reeker warned, Russia’s intent is to sow discord and undermine U.S. institutions and alliances from within, including through covert and coercive malign influence campaigns. By spreading disinformation about the coronavirus, Russian malign actors are once again choosing to threaten public safety by distracting from the global health response..(7)One prominent incident occurred in March when text messages sent to people in the United States and amplified on social media posts falsely claimed the Federal Government would lock down the entire country due to the pandemic. Intelligence officials of the United States reportedly assessed that Chinese operatives helped amplify the false messages. The prolific nature of this disinformation campaign required the National Security Council to issue a denial.(8)In May 2020, the Global Engagement Center of the Department of State assessed that China was coordinating with Russia to manipulate social media platforms to spread disinformation about the pandemic.(9)In July 2020, a newly declassified United States intelligence assessment concluded that Russian intelligence agencies and actors are spreading disinformation related to the pandemic and United States officials reported that from late May to early July, approximately 150 articles on the pandemic were published as a result of such efforts.(10)Since the beginning of the pandemic, American social media companies have banned hundreds of user accounts linked to coordinated influence operations by Russia, China, and Iran, which were engaged in coordinated political issues related to the coronavirus.(11)European Union officials have also warned about disinformation from China and Russia aimed at dividing European society, undermining the public perception about the European Union’s response to the pandemic, all while misleading and bolstering the public perception regarding China and Russia’s response to the pandemic.(12)The bipartisan report of the Cyberspace Solarium Commission concluded that—(A)the United States Government should promote digital literacy, civics education, and public awareness to build societal resilience to foreign malign cyber-enabled information operations; and(B)a sustainable solution to fighting misinformation and disinformation will require equipping people in the United States with the media and digital literacy necessary to recognize untrustworthy online content.3.Sense of Congress It is the sense of Congress that—(1)in the face of this threat, it is vital that the United States has a coordinated understanding and response to fighting misinformation and disinformation surrounding COVID–19;(2)in order to protect the health and well-being of people in the United States and protect the democracy and government of the United States from foreign interference, it is essential that the United States have a whole-of-government approach to responding and combating the spread of misinformation and the sowing of disinformation related to COVID–19;(3)information literacy, including media and digital literacy, are essential to protecting the national security of the United States from a new form of warfare, disinformation campaigns; and(4)only by improving information literacy, including media and digital literacy, among people in the United States can Congress work to strengthen the resilience of the people of the United States against these attacks and by extension improve our national security and protect the integrity of our democratic institutions.4.COVID–19 misinformation and disinformation coordination task force(a)DefinitionsIn this section:(1)AgencyThe term Agency means the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security. (2)COVID–19 misinformation and disinformationThe term COVID–19 misinformation and disinformation means publicly available COVID–19 related information, independent of the origin of the information, that is inconsistent with—(A)information regarding official government actions related to COVID–19;(B)official government information regarding how to acquire COVID–19 testing; or(C)other official government health guidelines related to COVID–19. (3)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency.(4)Information literacyThe term information literacy, which includes digital literacy and media literacy, means having skills in—(A)research and information fluency, which includes the ability to find, retrieve, and interpret information and evaluate the comprehensiveness, relevance, credibility, authority, and accuracy of information;(B)critical thinking and problem solving;(C)technology and digital tool operations and concepts;(D)concepts of representation and stereotyping;(E)understanding explicit and implicit messages;(F)understanding values and points of view that are included and excluded in content;(G)understanding how content may influence ideas and behaviors;(H)understanding the importance of obtaining information from multiple sources and evaluating sources for quality;(I)understanding how information on digital platforms can be altered through algorithms, editing, and augmented reality; (J)using and creating media in civically and socially responsible ways;(K)reflecting on how the use of media and technology may affect private and public life;(L)making educated decisions based on information obtained from sources and content; and(M)applying subparagraphs (A) through (L) across various content, including to spoken and broadcast words and videos, printed materials, media, digital content, data, and images.(5)Intelligence communityThe term intelligence community means an element of the intelligence community specified or designated under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (6)Relevant congressional committeesThe term relevant congressional committees means any Committee of Congress with jurisdiction over the agencies represented on the task force. (7)Task forceThe term task force means the interagency COVID–19 misinformation and disinformation coordination task force established under subsection (b). (b)EstablishmentThere is established a Federal interagency COVID–19 misinformation and disinformation coordination task force, which shall be led by the Director, or by the designee of the Director.(c)Representatives(1)In generalThe task force shall be comprised of not less than 1 representative from each of the following:(A)The Agency.(B)The Global Engagement Center of the Department of State.(C)The Federal Bureau of Investigation.(D)The intelligence community.(E)The Centers for Disease Control and Prevention.(F)The Federal Emergency Management Agency.(G)The Department of Health and Human Services.(H)The National Institutes of Health.(I)The Food and Drug Administration.(J)The Department of the Treasury.(K)The Small Business Administration.(L)The Federal Trade Commission.(M)The Department of Education.(N)The Federal Communications Commission.(O)Not less than 1 agency, such as the Office of Minority Health or the Office of Rural Health Policy of the Department of Health and Human Services or the Office of Equal Rights of the Federal Emergency Management Agency, that regularly engages with—(i)racial or ethnic minority communities;(ii)rural communities; and(iii)other underserved populations, including communities without widespread access to the internet.(P)Any other department or agency as determined necessary by the Director.(2)Representation of underserved communitiesThe task force membership requirement described in paragraph (1)(O) shall be satisfied by multiple agencies if there is not 1 agency that regularly engages all 3 communities described in clauses (i) through (iii) of such paragraph.(d)Roles and responsibilitiesThe functions of the task force shall be—(1)coordinating the analysis of COVID–19 misinformation and disinformation by agencies across the Federal Government;(2)developing integrated analyses of COVID–19 misinformation and disinformation in a manner that protects individual privacy and civil liberties, using information from agency representatives described in subsection (c) in accordance with subsections (e) and (f);(3)coordinating the dissemination to Federal agencies and the White House Coronavirus Task Force, or any successor thereto, of—(A)analyses developed by individual agencies in accordance with paragraph (1); and(B)integrated analyses developed in accordance with paragraph (2); and(4)developing, in consultation with the Director of the Centers for Disease Control and Prevention, the Secretary of Health and Human Services, the Secretary of Education, the Director of the Institute of Museum and Library Services, and any non-governmental civil society, privacy, media-literacy, or other public interest entity determined appropriate by the Director, or a designee, and disseminating information literacy, including digital literacy and media literacy, and information resilience public awareness campaigns relating to pandemics. (e)Authorities(1)In general(A)Limitation on additional authorityThe task force shall have no additional authority to scan, collect, or otherwise use social media or other publicly available information in excess of any authority of each participating agency in effect on the day before the date of enactment of this Act. (B)RequirementThe task force shall ensure that any actions taken pursuant to this section are consistent with other applicable limitations, including applicable limitations on the collection, retention, dissemination, and processing of intelligence, under Federal law, including court orders and Executive orders, and any relevant agency guidelines or procedures.(C)ActivitiesThe task force shall ensure that activities undertaken pursuant to this section are conducted consistent with protections under the Constitution of the United States.(D)ProhibitionThe task force may not directly collect information or maintain information about a United States person solely for the purpose of monitoring activities protected by the First Amendment of the Constitution or the lawful exercise of other rights secured by the Constitution or laws of the United States. (2)Specific agency authorityThe authority of a specific agency represented on the task force shall supersede the authority of the task force. (f)Narrow Tailoring; Documentation of PurposeThe task force shall—(1)ensure that the activities of the task force advance a compelling Government interest related to COVID–19 misinformation and disinformation; (2)ensure that the activities of the task force are narrowly tailored to advance that interest while minimizing impacts on speech and expression that is not COVID–19 misinformation and disinformation; and(3)create procedures and internal policies that document the implications of this subsection. (g)Participation(1)In generalThe head of each agency represented on the task force and each representative participating in the task force under subsection (c) shall assist and provide information and analysis to the task force, consistent with applicable law and the respective authority of the agency, as may be necessary to carry out the functions of the task force.(2)ExpensesEach agency represented on the task force shall be responsible for the expenses of the agency in participating on the task force.(h)Privacy and civil liberties oversightThe Privacy Officer of the Department of Homeland Security and the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, in consultation with the Privacy Officer of the Agency, shall ensure the activities of the task force protect individual privacy and civil liberties and are conducted consistent with fair information practice principles and civil liberties protection guidance.(i)Congressional briefingsNot later than 30 days after the date on which the task force first convenes, and every 30 days thereafter until the date described in subsection (l), the Director shall provide to the relevant congressional committees—(1)a briefing on the privacy and civil liberties oversight performed under subsection (h);(2)a copy of the procedures and internal processes created under subsection (f)(3); and (3)a briefing, to the greatest extent practicable in an unclassified form, on the analyses developed by the task force under subsection (d)(2).(j)Public reportNot less than 60 days after the date on which the task force first convenes, and every 30 days after until the date described in subsection (l), the Director shall publish on a publicly accessible website a report summarizing the analyses developed by the task force under subsection (d)(2), including—(1)analysis methodologies;(2)data utilized in the analysis, including any specific examples that can be made public;(3)analysis results;(4)analysis conclusions; and(5)any other information determined necessary by the Director. (k)RequirementNot later than 30 days after the date of enactment of this Act, the Director shall establish and convene the task force.(l)SunsetThis section shall cease to have effect on the later of— (1)the date that is 1 year after the date of enactment of this Act; or(2)the date that is 60 days after the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19 terminates. 5.Coordinated messaging(a)Public communications requirementAny public communications by an agency participating in the task force established under section 4(b) related to the analysis coordinated or performed by the task force shall be disseminated directly to the public, including through the use of—(1)coronavirus.gov, or any successor thereto; and(2)mechanisms to be determined by the Agency that specifically focus on ethnic and racial minority, rural, and other underserved populations, including communities without widespread internet access, including local news organizations, local radio organizations, and other non-digital media organizations. (b)Rule of constructionNothing in this section shall be construed to limit the authorities for communication and open exchange of data, findings, and information resulting from scientific research, analysis, or other types of scientific and technical activities conducted by Federal employees or contractors that are in effect on the day before the date of enactment of this Act.